ADVISORY ACTION
Applicant has submitted a request, filed on January 12th, 2021, for amendments to be added to the present application. 
The amendment filed, found in lines 9-10 of claim 1, has been found to change the scope of the claimed invention (claims 1-8) and will require further search for the limitations and invention as a whole. Therefore, Applicant’s amendment filed on January 12th, 2021, has not been entered. 
Response to Arguments
In the response filed on January 12th, 2021, Examiner has considered Applicant’s arguments but respectfully disagrees. The Examiner notes that the claim amendments filed on January 12th, 2021, have not been entered and the arguments have been considered accordingly.	The Examiner maintains the position that claims 1-8, 12-15, and 19 are indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention. Further explanation for this rejection can be found in prior office actions. The final rejection under 35 U.S.C. 112(b) is maintained.	The Examiner maintains the position that Claims 1-20 are directed to non-statutory subject matter, and have not been found to provide a practical application or significantly more. Further explanation for this rejection can be found in prior office actions. The final rejection under 35 U.S.C. 101 is maintained.	The Examiner maintains the position that with the combination of Modarresi, et al. (US 2019/0080352 A1), hereinafter Modarresi, in view of Pearce et al. (US 2017/0046426 Al), hereinafter Pearce, and further in view of Krishnamurthy et al. (US should Applicant’s amendment to claim 1 be entered in any future correspondence (e.g., a request for continued examination), claims 1-8 would require further search for the limitations and invention as a whole. The proposed amendment, filed January 12th, 2021, would render the final rejection under 112(b) for claims 1-8 moot. In addition, the proposed amendment may overcome the art of record in the final rejection under 35 U.S.C. 103 for claims 1-8. However, should the proposed amendments be entered in future correspondence, the Examiner will maintain the rejection of claims 9-20 under 35 U.S.C. 101, 112(b), and 103 for the reasons discussed in the final rejection, filed on November 13th, 2020, as there are no amendments proposed for these claims.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622